Citation Nr: 1809185	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee and ankle disabilities.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980. He served in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2012, the Board remanded the Veteran's claim for entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected degenerative joint disease with limited motion and instability of the bilateral knees. The Board noted that remand was necessary in order to satisfy the VA's duty to assist the Veteran and to obtain a medical examination and/or opinion when necessary to make a decision on a claim, and to request relevant ongoing medical records.`

In December 2013, the Board again remanded the Veteran's claim to the RO for an adequate VA examination. The Board found that while the RO afforded the Veteran with a VA examination pursuant to the January 2012 Board remand directive, the VA examiner's negative opinion did not adequately consider the evidence of record and was not supported by sound medical reasoning. 

In December 2014, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee and ankle disabilities. 

The Veteran thereafter appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In January 2016, in response to a Joint Motion for Remand of the parties (JMR), the Court promulgated an Order that granted a partial remand pursuant to 38 U.S.C. 7252(a), for action consistent with the terms of the joint motion. 

In September 2016, pursuant to the January 2016 JMR and Court Order, the Board remanded the Veteran's claim back to the RO for a VA addendum medical opinion regarding the etiology of lumbar spine disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system. The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

An October 2017 VA appeals certification form indicates that the issues of evaluation of degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst currently evaluated as ten percent disabling, and evaluation of instability of the left knee currently evaluated as ten percent debilitating, were certified to the Board; however, the record indicates that the agency of original jurisdiction (AOJ) is in the process of scheduling these issue for a personal hearing before a Veterans Law Judge via live videoconference at the local RO office as per the Veteran's request in his September 2017 substantive appeal. Accordingly, these issues will be decided in a later Board decision after a Board hearing is scheduled by the RO.


FINDING OF FACT

The competent evidence of record shows that the Veteran's current back disability is not due to events in active service or proximately due to, the result of, or aggravated by service-connected bilateral knee and ankle disabilities.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to include as secondary to  service-connected bilateral knee and ankle disabilities have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims. 38 U.S.C. §§ 5103 , 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with pre-adjudication notice by letters dated January 2006, May 2006, and another VCAA letter February 2012 after a January 2012 Board remand. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service records, and provided the Veteran with VA examinations. 

Records from the Social Security Administration are not available. See Response dated February 2012. Any further efforts to obtain these records would be futile. 38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran seeks service connection for a lumbar spine disability, which he contends is the result of a compensatory gait from his service-connected bilateral knee and ankle disabilities.  He does not allege direct causation nor does the record support such a finding.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38. C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101 , 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no dispute that the Veteran has a current back disability, as he was diagnosed with minimal Degenerative joint and disc disease at a VA examination in 2013, which is outside the one-year presumptive period for arthritis.  38 C.F.R. §3.309.

Thus, what must be decided is whether such disability is secondary to the Veteran's service-connected bilateral knee and ankle disabilities.  After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.

A September 2017 VA addendum opinion was obtained and the VA examiner opined that the Veteran's current lumbar spine disorder was less likely than not caused by or aggravated by service-connected degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst; degenerative joint disease of the right knee, status post-operative, with limitation of motion; instability of the left knee; instability of the right knee; left ankle degenerative arthritis; and right ankle strain and Achilles tendonitis. The VA examiner reasoned that although long standing antalgic gait can cause problems in the lower back, the problems generally correspond to displaced or bulging disc. She relied on the Veteran's history of a fall from a ladder in 1994, and concluded that that event was the likely cause of the Veteran's back problems. The VA examiner also determined that there was no evidence of aggravation of the Veteran's lumbar spine disorder, with all symptoms and signs demonstrating a natural progression of the condition.  

Prior VA examiners, to include those in October 2006, May 2013, April 2014, and August 2014, also opined the Veteran's lumbar spine condition was not proximately due to or aggravated by the service-connected bilateral knee and ankle condition, to include as a result of a compensatory gait from those disabilities. 

The Board is aware that the Veteran has submitted some evidence that supports his position.  Specifically, in February 2002, a private chiropractor diagnosed the Veteran with chronic bilateral knee instability secondary to ligament and meniscus damage, adversely affecting the biomechanics of the lower extremity, pelvis and lumbar spine, and chronic lumbar intervertebral disc syndrome. The chiropractor went on to note that the Veteran will continue to have frequent pain and stiffness in his back, which will interfere with many of his activities of daily living. 

Moreover, in March 2006, the Veteran's private physician opined that the Veteran's lower back and hip hurt on a chronic basis because of the severe nature of his knee problems, which cause compensatory abnormal movements and pain in his back and hip. 

While the February 2002 chiropractor's diagnosis and March 2006 private physician's opinion support his claim, the Board finds they are entitled to less probative weight than the September 2017 VA addendum opinion and prior VA opinions. 

Specifically, the February 2002 chiropractor's noted that the Veteran had chronic bilateral knee instability secondary to ligament and meniscus damage, which adversely affected the biomechanics of the lower extremity, pelvis and lumbar spine.  However, the chiropractor does not discuss or explain how the Veteran's lumbar spine is adversely affected by the bilateral knee instability or provide additional medical evidence to support his conclusion. 

Moreover, the March 2006 private physician's opinion merely stated a conclusion as to the Veteran's lower back problem being related to his knee problem. The physician did not provide supporting rationale or medical evidence to support the opinion rendered. Moreover, the physician did not identify whether the Veteran's claims file and medical history were reviewed and considered.

Importantly, neither the chiropractor or private physician provided an opinion that  addressed the Veteran's history of a fall from a ladder in 1994 or the motor vehicle accident in the early 1980's as it relates to the Veteran's back disability. 

On the other hand, the September 2017 VA addendum opinion was based on a review of all available records, including electronic medical records, the September 2016 Board remand, opinions from prior providers and private physicians, lay statements, and others.  Moreover, the 2017 addendum opinion also took into account prior VA examinations conducted in October 2006, May 2013, April 2014, and August 2014, all concluding that the Veteran's back disability was not a result of or secondary to the Veteran's service-connected bilateral knee and ankle disabilities. Finally, the examiner was able to provide a thorough reasons and bases for the opinion provided.  




In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because back disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's back disorder are found to lack competency.

The preponderance of the evidence does not establish a link between the Veteran's back disability and his service-connected bilateral knee and ankle disabilities. Thus, the Board finds service connection for a back disability, to include as secondary to the Veteran's service-connected bilateral knee and ankle disabilities is not warranted.

The evidence is not in relative equipoise. The appeal must therefore be denied. 38 U.S.C. §5107.



ORDER

Service connection for a back disability, to include as secondary to service-connected bilateral knee and ankle disabilities is denied.



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




